Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 66-77, drawn to a method of treating osteoarthritis.
Group II, claim(s) 78-84, drawn to a ROR2 inhibitor.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Claims 67 and 78: oligonucleotide, antibody, or protein.


Upon election of oligonucleotide:
Claims 71 and 79: (a), (b), or (c).
Upon election of (a): DNA or RNA.  Applicant is required to elect a single species.
Claims 66, 67, and 78 are generic.

Upon election of (a) and RNA from claim 71:
Claims 72 and 80: siRNA, shRNA, miRNA, or guide RNA.
Claims 66, 67, 71, 78, and 79 are generic.

Upon election of shRNA:
Claims 73 and 81: SEQ ID NO: 15, 16, 17, 18, or 19 (or an elected complement of one of the sequences).
Claims 66, 67, 71, 72, and 78-80 are generic.

Upon election of siRNA:
Claims 74 and 82: SEQ ID NO: 1, 2, 3, or 4 (or an elected complement of one of the sequences).
Claims 66, 67, 71, 72, and 78-80 are generic.

Upon election of antibody:
Claims 75 and 83: (a), (b), (c), or (d).


Upon election of protein:
Claims 76 and 84: (a), (b), (c), or (d).
Claims 66, 67, and 78 are generic.

Upon election of protein and (a):
Claims 76 and 84: (a)(i), (a) (ii), or (a) (iii).
Claims 66, 67, and 78 are generic.

Upon election of protein and (b):
Claims 76 and 84: a Myc/His tag, a Myc tag, a His tag, a glutathione S-transferase (GST) tag, a maltose binding protein (MBP) tag, a Strep tag II, a FLAG tag, an alkaline phosphatase tag, a bacteriophage T7 epitope tag (T7-tag), a calmodulin binding peptide (CBP) tag, a galactose binding protein (GBP) tag, a human influenza hemagglutinin (HA) tag, and combinations thereof (c) the soluble fragment of the ROR2 protein further comprises a cleavage tag arranged to permit the affinity tag to be cleaved from the soluble fragment of the ROR2 protein, optionally wherein: (i) the cleavage tag is C-terminal to the extracellular domain or the membrane anchor and N-terminal to the affinity tag; and/or (ii) the cleavage tag is selected from the group consisting of an enterokinase cleavage tag, a tobacco etch virus protease cleavage site, a thrombin cleavage tag, a factor Xa (FXa) cleavage tag, or a human rhinovirus (HRV) 3C Protease (‘PreScission’) cleavage tag.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of the claims are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Oligonucleotides, antibodies, and soluble fragments of proteins each have a different structure and act via completely different mechanisms.  A search for one would not likely return art against any of the others and one cannot be substituted for any of the others with expectation of identical activity.  The claims are directed to completely different classes of compounds.  With regards to the recited oligonucleotide species (siRNA, shRNA, miRNA, antisense), each has a different oligomer structure and acts .  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635